Citation Nr: 0109193	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for astrocytoma for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  The veteran died in April 1998; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for the cause of the veteran's death. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  Private medical records reflect the veteran was diagnosed 
with a grade II astrocytoma, also described as a brain stem 
glioma, in 1996.

3.  In October 1997, a private physician opined that it was 
as likely as not that the veteran's diagnosis of astrocytoma 
was directly related to his exposure to herbicides in Agent 
Orange.  

4.  In January 1998, the Board remanded the issue of 
entitlement to service connection for astrocytoma to the RO 
for the purpose of obtaining the opinion of a VA oncologist.  

5.  The veteran died in April 1998; the immediate cause of 
death was noted as bronchopneumonia with an onset of days and 
a brain stem glioma with an onset of 1.5 years.  

6.  In May 1998, a VA Chief of Hematology and Oncology opined 
that epidemiologic studies of astrocytoma and related 
diseases consistently demonstrated a relationship to 
herbicide exposure and it was quite possible that the 
veteran's disorder was related to Agent Orange exposure.  The 
physician cited four specific references in support of his 
opinion.  

7.  The appellant timely filed her claim for accrued benefits 
in November 1998.

8.  In March 2000, a private physician opined that medical 
literature discussed case studies noting a relationship 
between exposure to herbicides and brain gliomas.  

9.  The veteran's astrocytoma may not be disassociated from 
his active military service.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was incurred during 
active military service.  38 U.S.C.A. § § 1110, 1310 (West 
1991 & Supp. 2000); 38 C.F.R. § § 3.102, 3.303, 3.312 (2000).  

2.  Entitlement to service connection for astrocytoma, also 
described as a brain stem glioma, for the purpose of accrued 
benefits is granted.  38 U.S.C.A. § 1110, 5121 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect the veteran served in the 
Republic of Vietnam.  He received numerous citations and 
awards, including the Bronze Star Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  Service medical 
records reflect treatment for malaria, chest pains, possible 
heat exhaustion, upper respiratory infections, and a left 
foot injury.  

In a June 1971 rating decision, the RO granted entitlement to 
service connection for recurrent malaria, evaluated as 10 
percent disabling from March 15, 1971 and as noncompensable 
effective from March 15, 1972.  

In August 1996, the veteran sought entitlement to service 
connection for a brain tumor. 

An August 1996 letter from a private physician reflects that 
the veteran presented with complaints of severe and 
progressive headaches.  It was noted that a biopsy of a 
pontine glioma confirmed it as a Grade II astrocytoma.  It 
was noted that the veteran had a significant exposure to 
Agent Orange, but no other risk factors for a brain tumor.  
It was also noted the veteran would undergo radiation 
therapy.  

Additional private treatment records dated in 1996 reflect 
that the veteran presented in May with symptoms of dizziness 
and unsteadiness in his gait.  An initial magnetic resonance 
imaging report showed an ill-defined area of low intensity 
without mass effect.  A subsequent examination in June showed 
progression of the abnormal area with enlargement and mass 
effect.  Impressions of astrocytoma, grade II, were noted.

In a November 1996 rating decision, the RO denied entitlement 
to service connection for astrocytoma as a result of exposure 
to herbicides.  

In a May 1997 statement, Dr. J. A. stated that several 
studies had shown an elevated risk for prostate cancer and 
malignant glioma in agriculture workers exposed to 
herbicides.  He also noted that the defoliant Agent Orange 
used in Vietnam contained herbicides similar to agricultural 
components.  The physician noted that a medical search 
revealed case reports involving veterans and malignant 
glioma.  The physician opined that Vietnam veterans exposed 
to the herbicides in Agent Orange presented at a younger age 
and tended to be less responsive to treatment.  He noted that 
the veteran was receiving whole brain radiation therapy with 
short-lived response lasting only two months.  

In June 1997, the RO received copies of private treatment 
records dated from 1989 to 1997.  These records reflect 
treatment for reactive airways disease, complaints of chest 
pain, tinnitus, hearing loss, an asthmatic condition, left 
arm pain, left ankle pain, a nerve injury, and a brain tumor.  

In an October 1997 statement, Dr. J. A. repeated his prior 
May 1997 statements and opined that it was as likely as not 
that the veteran's current diagnosis was related to a 
malignant ganglioneuroma.  

In a January 1998 decision, the Board remanded the veteran's 
claim of entitlement to service connection for astrocytoma, 
claimed as due to exposure to herbicides, to the RO for a VA 
opinion as to the relationship, if any, between the veteran's 
astrocytoma and his exposure to herbicides.  

The veteran died in April 1998.  The death certificate 
reflects the immediate causes of death as bronchopneumonia 
with an onset of days and brain stem glioma with an onset of 
1.5 years.  

In a May 1998 statement, Dr. M. E., a VA Chief of Hematology 
and Oncology, noted that astrocytomas were not related to 
malignant ganglioneuroma or any of the other diseases 
recognized by VA as causally related to herbicide exposure.  
The VA physician also noted that epidemiologic studies of 
astrocytoma and related diseases consistently demonstrated a 
relationship to herbicide exposure.  He further opined that 
it was quite possible that the veteran's disorder was in fact 
related to Agent Orange exposure despite the absence of 
legislation declaring such a relationship.  In July 1998, the 
VA physician provided the RO with a list of four specific 
references in support of his opinion.

The appellant filed a claim of entitlement to DIC benefits, 
including accrued benefits in November 1998.  

In January 1999, the RO submitted the veteran's claim to the 
Director of Compensation and Pension Services for VA.  The 
Director requested a medical opinion from the Under Secretary 
for Health.  In February 1999, Dr. S. M., the Chief Public 
Health and Environmental Hazards Officer, stated that a 
recent report of veterans and Agent Orange concluded that 
there was "limited/suggestive evidence of no association" 
between exposure to herbicides used in Vietnam and brain 
tumors.  Dr. M. also opined that the studies cited by the VA 
physician did not appear to be specific to herbicide 
exposures.  Dr. M. opined that it was unlikely that the 
veteran's brain tumor could be attributed to exposure to 
herbicides while in Vietnam.  In an April 1999 letter to the 
RO, the Director of Compensation and Pension Services stated 
that it was their opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
herbicide exposure.

In a November 1999 rating decision, the RO denied entitlement 
to service connection for a brain stem glioma, claimed as 
astrocytoma, as a result of herbicide exposure; entitlement 
to service connection for the cause of the veteran's death, 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
and eligibility for Dependent's Educational Assistance.  

In a January 2000 statement, Dr. J. A. stated that the 
veteran had been under his care from August 1996 through 
April 1998, and had been diagnosed with a grade II 
astrocytoma.  It was noted that the veteran's treatment 
consisted of chemotherapy and whole brain radiation.  Dr. A. 
noted that the veteran had been exposed to Agent Orange and 
no other risk factors for a brain tumor.  He also noted the 
veteran had no lasting response to treatment for his tumor.  
Dr. A. opined that it was as likely as not that the diagnosis 
of astrocytoma was directly related to the veteran's exposure 
to the herbicides in Agent Orange.  

In a March 2000 statement, Dr. F. P. noted that the veteran 
had presented with a tumor in the brainstem which biopsy 
revealed to be a grade II malignant glioma.  It was noted 
that he was treated with radiation with a temporary response 
and did not do well on chemotherapy.  Dr. P. stated that it 
was noted in literature that herbicides and gliomas were 
related.  

Medical treatise evidence received in May 2000 note case 
studies suggesting a possible etiologic role of exposure to 
organic pesticides, fertilizers, and herbicides.  One article 
noted that study results corroborated the evidence that 
pesticides in vineyards contributed to the mortality rate 
from brain cancer among farmers.  

Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.   38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2000) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. § 
3.307 (2000).  Currently, if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), acute and subacute peripheral neuropathy, 
prostate cancer, and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary 
has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted. 59 Fed. Reg. 341-46 (January 
4, 1994).

A review of the record clearly reflects that the veteran was 
diagnosed and treated for a brain tumor.  The record further 
reflects that the veteran's brain tumor was the cause of his 
death.  However, the veteran was not diagnosed with a disease 
associated with exposure to certain herbicide agents as 
listed in 38 C.F.R. § 3.309, nor has his death been linked by 
medical evidence to any of the diseases associated with 
herbicide exposure in that regulation.  Thus, entitlement to 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.307.

However, the Board must also consider the appellant's claim 
on a direct basis pursuant to 38 C.F.R. § 3.303.  
Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that when all evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects three medical opinions citing a 
relationship between the veteran's brain tumor and his 
exposure to herbicides during active military service in the 
Republic of Vietnam.  Dr. J. A. opined that it was as likely 
as not that the veteran's diagnosis of astrocytoma was 
directly related to the veteran's herbicide exposure during 
active military service.  That statement is consistent with 
the May 1998 VA physician's opinion that it was quite 
possible that the veteran's disorder was in fact related to 
agent orange exposure and Dr. F. P.'s March 2000 statement.  
Furthermore, the veteran's April 1998 death certificate noted 
the immediate causes of death as bronchopneumonia and brain 
stem glioma.  

The Board recognizes that the Chief Public Health and 
Environmental Hazards Officer for VA has opined that it is 
unlikely that the veteran's brain tumor could be attributed 
to herbicide exposure while in Vietnam.  However, the three 
physician opinions in favor of the appellant's claim are from 
oncologists, two of whom treated the veteran.  The Board has 
accorded those three opinions considerable weight in light of 
their consistency and the fact that two of the physicians 
treated the veteran and were familiar with his medical 
history.  Additionally, although Dr. M. stated that the 
studies cited by the VA physician did not appear to be 
specific to herbicide exposure, it does not appear from her 
opinion report that the cited studies were actually reviewed 
in their entirety.  Thus, following a thorough consideration 
of the aforementioned evidence of record, the Board is 
compelled to conclude that there is at least an approximate 
balance of positive and negative evidence in support of the 
appellant's claim.  With all reasonable doubt resolved in 
favor of the appellant, entitlement to service connection for 
the cause of the veteran's death is warranted.  

II.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death (hereinafter referred to as 
"accrued benefits") and due and unpaid for the period not 
to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows: (1) his 
spouse, (2) his children (in equal shares), (3) his dependent 
parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  

Generally, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  
38 U.S.C.A. §  5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 
6 Vet. App. 483 (1994).  Additionally, the appellant must 
have filed a claim for such benefits within one year of the 
veteran's death.  See 38 C.F.R. § 3.1000.  In the present 
case, additional documents were associated with the claims 
file after the veteran's death as a result of a January 1998 
Board remand of the veteran's claim of entitlement to service 
connection for a brain stem glioma.  Certain records may be 
viewed by the Court as either in the constructive possession 
of VA or as a continuation of a regulatory process rather 
than the creation of new evidence.  Thus, the Board will 
consider the May 1998 VA opinion as well as the opinion of 
the Chief Public Health and Environmental Hazards Officer 
because they are a continuation of the regulatory process.  

At the time of the veteran's death, service connection was in 
effect for malaria evaluated as noncompensable.  The 
appellant's claim of entitlement to accrued benefits was 
received in November 1998, within one year of the veteran's 
death.  

A review of the evidence deemed to be of record at the time 
of the veteran's death reflects an approximate balance of 
positive and negative evidence.  The Chief Public Health and 
Environmental Hazards Officer opined that the veteran's 
astrocytoma was not related to his active military service; 
however, the May 1998 VA physician and Dr. J. A. both opined 
that there it was likely or possible that the veteran's 
astrocytoma was related to his active military service.  As 
previously noted, the latter two opinions are accorded 
considerable weight in light of the fact that they were 
provided by an oncologist and the veteran's treating 
physician who was familiar with the veteran's medical 
history.  Resolving all reasonable doubt in the appellant's 
favor, the Board concludes that service connection for 
astrocytoma should be granted for the purpose of payment of 
accrued benefits.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Entitlement to service connection for astrocytoma for the 
purpose of accrued benefits is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

